180 P.3d 133 (2008)
218 Or. App. 728
STATE of Oregon, Plaintiff-Respondent,
v.
Colby David SANNES, Defendant-Appellant.
200419116; A128218.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 1, 2008.
Decided March 19, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Susan F. Drake, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jonathan H. Fussner, Attorney-In-Charge, Criminal Appeals, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA, Judges.
PER CURIAM.
Defendant appeals a judgment of conviction on three counts of first-degree theft. ORS 164.055. His sole assignment of error is that the trial court should have sustained his objections to the questioning that elicited information about the fact that he had failed a polygraph examination. The state concedes the error and that the error is of sufficient magnitude to require reversal and remand for a new trial. We agree and accept the state's concession. State v. Brown, 297 Or. 404, 445, 687 P.2d 751 (1984) (evidence of polygraph examination is inadmissible in a criminal trial).
Reversed and remanded.